



Exhibit 10.4


chemicala04.jpg [chemicala04.jpg]

--------------------------------------------------------------------------------







November 3, 2017


‘Personal and Confidential’




Thomas W. Kohn
[redacted]


Dear Thomas:


The purpose of this letter agreement (the “Agreement”) is to confirm the details
of our employment offer to you for the new position of Community Bank Board
Liaison. The general terms and conditions of this offer are as follows:


•
Effective Date - Monday, November 13, 2017.



•
Duties - In this position, you will report directly to Dan Terpsma, Director of
Regional Presidents and Commercial Lending of Chemical Bank (the “Bank”). As the
Community Bank Liaison, you will work the hours needed to serve as the Bank’s
executive representative to its community bank boards, attending all of the
Bank’s community board meetings, working to strengthen the Bank’s relationships
with community board members in an effort to expand the Bank’s business through
those relationships. In addition, you will continue in your position as
President and Chief Executive Officer of Insite Capital.



•
Base Salary - Your annual base salary will be $100,000, paid bi-weekly. This
base salary will be reviewed by Management on an annual basis.



•
2017 Annual Cash and Long Term Equity Incentive - For purposes of calculating
your 2017 Annual Cash Incentive, you will remain on your current plan based on
your previous salary of $338,466.

 
•
Retention Bonus - Provided that you remain employed with the Bank on May 1,
2018, the Bank will pay you a Retention Bonus on the next regular pay date in
the amount of $170,000, subject to all applicable taxes. In addition, provided
that you remain employed with the Bank on February 1, 2019, the Bank will pay
you a Retention Bonus on the next regular pay date in the amount of $170,000,
subject to all applicable taxes. If you are terminated without Cause, die or if
there is a Change in Control prior to either payment, the Bank will pay you or
your estate, as applicable, the Retention Bonus in the amount of $340,000 within
30 days following the applicable event. For purposes of this paragraph, the
following definitions apply:



--“Cause” means: (i) your removal by order of a regulatory agency having
jurisdiction over the Bank; (ii) your material breach of any provision in this
Agreement; if the breach is curable, it shall constitute





--------------------------------------------------------------------------------





Cause only if it continues uncured for a period of 20 days after your receipt of
written notice of such breach by the Bank; (iii) your failure or refusal, in any
material manner to perform all lawful services required by you in your
employment positions with the Bank, which failure or refusal continues for more
than 20 days after your receipt of written notice of such deficiency; (iv) your
commission of fraud, embezzlement, theft, or a crime constituting moral
turpitude, whether or not involving the Bank, which in the reasonable good faith
judgment of the Bank’s Board, renders your continued employment harmful to the
Bank; (v) your misappropriation of the assets of the Bank or property, including
without limitation, obtaining material reimbursement through financial vouchers
or expense reports; or (vi) your conviction or the entry of a plea of guilty or
no contest by you with respect to any felony or other crime which, in the
reasonable good faith judgment of the Bank’s Board, adversely affects the Bank,
and its reputation.


--“Change in Control” means the occurrence of any of the following events: (i)
the acquisition by a person or persons acting as a group, of the stock of the
Bank or Chemical Financial Corporation (“Chemical”) that together with stock
held by such person or group constitutes more than 50% of the total fair market
value or total voting power of the stock of the Bank or Chemical; (ii) the
majority of the members of the Board of the Bank or Chemical are replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Bank or Chemical Board prior to the date of
appointment or election; or (iii) the acquisition, by a person or persons acting
as a group, of the assets of the Bank or Chemical that have a total gross fair
market value equal to or exceeding 50% of the total gross fair market value of
the assets of the Bank or Chemical in a single transaction or within a 12-month
period ending with the most recent acquisition. For purposes of this Section,
gross fair market value means the value of the assets of the Bank or Chemical,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. Notwithstanding the foregoing, no trust
department or designated fiduciary or other trustee of such trust department of
the Bank, Chemical or a subsidiary of the Bank, or Chemical or other similar
fiduciary capacity of the Bank or Chemical with direct voting control of the
stock shall be treated as a person or group within the meaning of subsection (i)
hereof. Further, no profit sharing, employee stock ownership, employee stock
purchase and savings, employee pension, or other employee benefit plan of the
Bank, Chemical or any of their subsidiaries, and no trustee of any such plan in
its capacity as such trustee, shall be treated as a person or group within the
meaning of subsection (i) hereof.


•
Equity Grants - Your outstanding equity grants will continue in accordance with
the terms of the applicable plans and your grant agreements under those plans.



•
Company Car - You will continue to keep your car as long as you remain in your
position as Community Bank Liaison.



•
InSite Capital - You will remain as President and CEO of InSite Capital.



Tom, we are sincerely looking forward the contributions you will make as our
Community Bank Board Liaison. This is a very important role for the Bank, and we
look forward to your continued contributions.


Sincerely,


/s/ Thomas C. Shafer
Thomas C. Shafer
President and CEO of Chemical Bank


Accepted: /s/ Thomas W. Kohn              Date: November 3, 2017_
        Thomas W. Kohn



